83249: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26342: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83249


Short Caption:IN RE: PARENTAL RIGHTS AS TO V.V.S.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - J345844Classification:Civil Appeal - Family Law - Parental Termination/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJerron J.
					In Proper Person
				


RespondentState of Nevada Department of Family ServicesMegan L. Miller
							(Clark County District Attorney/Juvenile Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						


RespondentV. V. S.Fernande Rossetti
							(Legal Aid Center of Southern Nevada, Inc.)
						





Docket Entries


DateTypeDescriptionPending?Document


07/21/2021Filing FeeFiling Fee due for Appeal. (SC)


07/21/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


07/21/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)


09/10/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk.  Missing Exhibits List (SEALED). (SC)


09/13/2021Order/DispositionalFiled Order Dismissing Appeal. To date, appellant has not paid the filing fee or demonstrated compliance with NRAP 24. Accordingly, "this appeal is dismissed." (SC)21-26342




10/08/2021RemittiturIssued Remittitur.  (SC)21-28907




10/08/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/20/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-28907





Combined Case View